Case 8:20-cv-02116-DOC-ADS Document 14 Filed 11/04/20 Page 1 of 3 Page ID #:223



1    JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
     jakro@kslaw.com
2    KING & SPALDING LLP
     633 West Fifth Street, Suite 1600
3    Los Angeles, CA 90071
     Telephone: 213-443-4355
4    Facsimile: 213-443-4310
5    Attorneys for Plaintiff OPEN TEXT CORPORATION
6
7
8                            UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11   OPEN TEXT CORPORATION,
                                                Case No. 8:20-cv-02116-DOC-ADS
12              Plaintiff,
13                                              NOTICE OF RELATED CASES LOCAL
          v.                                    RULE 83-1.3.1
14
15   HYLAND SOFTWARE, INC.,
16              Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

                             NOTICE OF RELATED CASES LOCAL RULE 83-1.3.1
Case 8:20-cv-02116-DOC-ADS Document 14 Filed 11/04/20 Page 2 of 3 Page ID #:224



1    TO THE COURT AND DEFENDANT AND ITS COUNSEL:
2          Notice is hereby given that the following two matters are “related cases” within
3    the meaning of Local Rule 83-1.3.1:
4                 Case No. 8:20-cv-02116-DOC-ADS, Open Text Corporation v. Hyland
5          Software, Inc. (filed November 2, 2020); and
6                 Case No. 8:20-cv-02123-UA, Open Text Corporation and Open Text S.A.
7          ULC v. Hyland Software, Inc. (filed November 3, 2020).
8          These two actions are “related cases” under Local Rule 83-1.3.1, because they:
9                 (b) call for determination of the same or substantially related or similar
10         questions of law and fact; and
11                (c) for other reasons would entail substantial duplication of labor if heard
12         by different judges.
13   L.R. 83-1.3.1.
14         This Notice of Related Cases is not made on the basis the cases involve the
15   same patent(s). The patents are, in fact, different in each case with no overlap
16   between the two.
17         Pursuant to L.R. 83-1.3.1, Plaintiffs Open Text Corporation and Open Text S.A.
18   ULC give the following brief factual statement to explain how the cases are related
19   under the above factors (b) and (c).
20         Both cases involve a common Plaintiff, Open Text Corp., asserting allegations
21   of patent infringement against the same Defendant, Hyland Software, Inc. Discovery
22   against both Plaintiff Open Text Corp. and Defendant Hyland Software, Inc. are likely
23   to substantially overlap in both cases, including on issues of competition, operation of
24   the accused products, and damages. Further, both cases raise issues of patent
25   infringement related to various aspects of enterprise content management software
26   provided by Defendant Hyland Software, Inc. and will involve determination of
27   similar legal and/or fact issues, including determinations of claim scope,
28   determinations of infringement, damages calculations, and the availability and
                                                 1
                            NOTICE OF RELATED CASES LOCAL RULE 83-1.3.1
Case 8:20-cv-02116-DOC-ADS Document 14 Filed 11/04/20 Page 3 of 3 Page ID #:225



1    appropriateness of injunctions.
2          The related cases would have been filed as a single case, but the ownership of
3    the patents in the higher-numbered case (including Plaintiff Open Text S.A. ULC,
4    Open Text Corp.’s wholly-owned subsidiary, rather than directly by Open Text Corp.
5    alone) required a separate suit for patent procedural reasons.
6    DATED: November 4, 2020                KING & SPALDING LLP
7
8                                           By: /s/Joseph N. Akrotirianakis
9                                               Joseph N. Akrotirianakis

10                                               Attorneys for Plaintiff OPEN TEXT
11                                               CORPORATION

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                            NOTICE OF RELATED CASES LOCAL RULE 83-1.3.1
